Order entered March 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00056-CV

    COLUMBIA NORTH HILLS HOSPITAL, SUBSIDIARY, L.P., INDIVIDUALLY
         AND A/K/A AND D/B/A NORTH HILLS HOSPITAL, Appellant

                                               V.

                               TONI GAIL TUCKER, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-15031

                                           ORDER
       We GRANT appellee’s March 18, 2014 motion for an extension of time to file a brief.

Appellee shall file her brief on or before April 1, 2014. We caution appellee that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE